DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of January 25, 2021.

Claims 2, 14, and 19 have been cancelled.  Claims 21-23 have been added.

Applicant’s cancellation of claim 2 and the amendments to claims 12, 13, and 17 overcome the previously presented 35 USC 112(b) rejection thereof. It is noted that the subject matter of claim 2 is now included in claim 1 however said 35 USC 112(b) rejection was addressed with this amendment.

Applicant’s amendments to claims 1, 13, and 17 overcome the previously presented 35 USC 102(a)(1) rejections thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claims 21-23 are recited as depending from claim 17.  Amended claim 17 is directed to the specific embodiment of using a downhole tool that generates a time-varying magnetic field where as new claims 21-23 are directed to the specific, and separate, embodiment of using a downhole tool that generates a time-varying pressure wave.  A downhole tool that generates such a pressure wave is shown in Figures 9 and 10 and discussed in paragraphs [0021], [0048], and [0049].  None of these paragraphs nor any of the remainder of the original disclosure indicate that the two embodiments are usable together.  In fact paragraph [0021] makes clear that a downhole tool that produces a time-varying pressure wave is a separate and distinct embodiment by the use of the phrase “In other embodiments.”  However, the dependence of claims 21-23 from claim 17 requires that the downhole tool generate both a time-varying magnetic field and a time-varying pressure wave.  Such a tool is not included in the original disclosure and thus claims 21-23 are considered new matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-3, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 16, and 18 of U.S. Patent No. 9,745,839. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 13 are merely broader recitations of claim 16 of U.S. Patent No. 9,745,839, claim 16 is merely a broader recitation of claim 18 of U.S. Patent No. 9,745,839, claim 17 is merely a broader recitation of claim 1 of U.S. Patent No. 9,745,839, and claim 18 is merely a broader recitation of claim 5 of U.S. Patent No. 9,745,839.

Claims 1-5, 7, 10, 13, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, 17, and 18 of U.S. Patent No. 10,400,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 are merely a broader recitation of claim 1 of U.S. Patent No. 10,400,566, claim 4 is merely a broader recitation of claim 2 of U.S. Patent No. 10,400,566, claim 5 is merely a broader recitation of claim 3 of U.S. Patent No. 10,400,566, claim 7 is merely a broader recitation of claim 4 of U.S. Patent No. 10,400,566, claim 10 is merely a broader recitation of claim 12 of U.S. Patent No. 10,400,566, claim 13 is merely a broader recitation of claim 2 of U.S. Patent No. 10,400,566, claim 17 is merely a broader recitation of claim 17 of .

Allowable Subject Matter
Claims 1, 3-5, 7, 10, 13, and 16-18 would be allowable if the nonstatutory double patenting rejection of said claims, set forth in this Office action, is overcome.

Claims 6, 8, 9, 11, 12, 15, and 20 would be allowable if the nonstatutory double patenting rejection of claims 1, 3-5, 7, 10, 13, and 16-18, set forth in this Office action, is overcome or claims 6, 8, 9, 11, 12, 15, and 20 are rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 13:  The prior art of record fails to disclose or suggest a downhole tool that includes an electromagnet and generates a time-varying electromagnetic field whose time-varying electromagnetic force is applied to a rock formation and whose strength is above a pre-determined threshold for fracturing the rock formation as recited in the claimed method and combination.

Regarding claim 17:  The prior art of record fails to disclose or suggest a method of applying a time-varying electromagnetic field, whose strength is above a pre-

Regarding claims 3-12, 15, 16, 18, and 20:  These claims are considered allowable due to their dependence on one of the above claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/3/2021